DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lawrence Nwasei on 11 August 2021.
The application has been amended as follows: 
In the claims:
In claim 1 at line 4, after the words “charging the electrochemical cell”, please insert the text –wherein the operating temperature of the electrochemical cell is in the range of about 240 degrees Celsius to about 330 degrees Celsius--.


Please cancel withdrawn claim 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: support for the above amendments is found in Applicant’s original specification at paragraph 0029 on page 8.
The closest prior art to Applicant’s claimed invention is US 2010/0058578 A1 (hereinafter “Vallance”), WO 2015/068013 A1 (citations from US 2016/0268648 A1; hereinafter “Ueno”), and US 2006/0177736 A1 (hereinafter “Murata”).
Vallance teaches a process for treating an electrochemical cell, such as a sodium-metal halide cell (¶¶ 0065–0097), comprising charging the cell to at least 20 percent state of charge at a first temperature, holding the electrochemical cell in the partial state of charge at a second temperature, and continuing to charge the electrochemical cell at a third temperature to a full state of charge, where the first, second, and third temperatures are higher than the operating temperature of the electrochemical cell (¶¶ 0041, 0089–0092, 0101, and Figs. 1, 2, and 4). However, Vallance is silent to a step of holding the electrochemical cell in a discharged state at the first temperature for two or more hours prior to charging the electrochemical cell. 
Ueno teaches battery treatment processes, including an aging step at a high temperature for up to 48 hours (¶¶ 0048, 0071–0075). However, Ueno is silent to the aging step performed prior to the charging of the cell.
Murata teaches electrochemical cell charging with an aging step of up to 12 hours at an elevated temperature performed prior to charging the electrochemical cell (¶ 0021), but teaches the range of temperatures is 45°C to 80°C and not within the temperatures required in claims 1 and 15.
Vallance, Ueno, and Murata, either alone or in combination, are silent to the feature of holding the electrochemical cell in a discharged state for two or more hours at temperatures exceeding the operating temperature of the electrochemical cell, in combination with the other limitations recited in instant claims 1 and 15. 
Therefore, it is clear the prior art of record does not teach, suggest, nor render obvious the presently claimed invention, and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197.  The examiner can normally be reached on M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726